IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40997
                         Summary Calendar



EDDIE TYLER,

                                         Plaintiff-Appellant,

versus

WAYNE SCOTT, Director,
Texas Department of Criminal Justice,
Institutional Division; L. WOODS, Warden;
D. STARK, Doctor; O. CISNEROS; L. EASON,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-96-CV-347
                        - - - - - - - - - -
                           August 8, 1997
Before POLITZ, Chief Judge, KING and SMITH, Circuit Judges.

PER CURIAM:*

     Texas prisoner Eddie Tyler, No. 535926, appeals the

dismissal of his suit pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

Tyler argues that the defendants were deliberately indifferent to

his serious medical need and that they conspired to retaliate

against him.   We have reviewed the record and Tyler’s brief and

find no evidence of deliberate indifference to a serious medical


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-40997
                                -2-

need.   See Mendoza v. Lynaugh, 989 F.2d 191, 193-94 (5th Cir.

1993); Jackson v. Cain, 864 F.2d 1235, 1246 (5th Cir. 1989).

Tyler’s conclusional allegations that the defendants conspired to

retaliate against him fail to state a claim under 42 U.S.C.

§ 1983.   Babb v. Dorman, 33 F.3d 472, 476 (5th Cir. 1994).

     Tyler has moved the court for a preliminary injunction;

filed four motions to supplement his appellate brief; and

requested that the court appoint appellate counsel, order entry

of his exhibits, and allow “final arguments.”   He asks that a

panel of the court review his x-rays, and he has filed a motion

concerning jurisdiction which does not request any form of

relief.   The foregoing motions are DENIED.

     AFFIRMED.   MOTIONS DENIED.